DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 12/07/2021. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.
Applicant argues, page 11 of the remarks, “Applicant respectfully submits that Jayasena does not disclose data objects with the recited metadata that indicates a data type of the data blocks and/or other identifying parameters of the data blocks, let alone pre-processing and/or post-processing the data blocks based upon the data type and/or other identifying parameters indicated by such metadata.”
The Examiner respectfully disagrees. Independent claim 1 as amended requires, for example, “first metadata that indicates a data type, other identifying parameters, or both of the first data block”. (Emphasis added).
The Examiner respectfully submits that the OR connected claim limitation specifying the metadata allows the Examiner to interpret the claim limitation more broadly. If a prior art reference teaches one of the elements of the OR connected claim limitation, then the reference teaches the claim limitation.
"When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001)”. See MPEP 2131.
In particular, Jayasena teaches metadata that indicates other identifying parameters of the data block. An external device provides a data block with unordered data elements to a translation controller 140. The external device provides this unordered data block by transmitting the unordered data block to a die-stacked memory device 502 (see FIGS. 1 and 5) along with a sort command, an indicator of the sort direction, e.g., lowest-to-highest or highest-to-lowest, and an indicator of the size of the data elements, para 0070 of Jayasena. An indicator providing a sort direction and another indicator providing a size of the data elements in the data block are collectively mapped to the claimed “other identifying parameters” of the data block.
Furthermore, the translation controller 140 orders and returns the ordered data elements in accordance with the request from the external device, para 0070 of Jayasena. Hence, the translation controller 140 pre-processes the data and returns the pre-processed data to the external device.
Moreover, the translation controller 140 may encrypt data before storing it to stacked memory 300, para 0051, para 0067 of Jayasena. Thus, the translation controller 140 post-processes the data and stores the post-processed data in the stacked memory.
Applicant argues, page 12 of the remarks, “the Examiner cited the command 802 of Jayasena as disclosing the recited metadata. Office action, pages 2-4.”

Applicant argues, page 13 of the remarks, “Claims 2, 9, and 16 each recite, in similar language determining the type of the first data object via the metadata and when the data type is image data, decoding the first data block.”
The Examiner respectfully disagrees. Jayasena teaches that the particular format configuration for a corresponding data consumer (e.g., external devices, software, thread, or other system components) may be programmed by an OS or other system component using a look-up table implemented in a translation metadata memory 516 (FIG. 5), para 0069 and FIG. 5 of Jayasena. For example, using the translation metadata table, endianness (little-endian or big-endian) of data may be determined, para 0069 of Jayasena. Using the metadata memory 516, the type of the data may be determined.
Furthermore, a logic die is capable of implementing image/video filtering and other processing, video encoding/decoding/transcoding, and the like, para 0037 of Jayasena. 
Applicant argues, page 13 of the remarks, “claims 3, 10, and 17 each recite, in similar language determining the type of the second data object via the second data object’s metadata and when the data type is image data, encoding the second data block. These features are not disclosed in Jayasena.”
The Examiner respectfully disagrees. Jayasena teaches that the particular format configuration for a corresponding data consumer (e.g., external devices, software, metadata memory 516 (FIG. 5), para 0069 and FIG. 5 of Jayasena. For example, using the translation metadata table, endianness (little-endian or big-endian) of data may be determined, para 0069 of Jayasena. Using the metadata memory 516, the type of the data may be determined.
Furthermore, a logic die is capable of implementing image/video filtering and other processing, video encoding/decoding/transcoding, and the like, para 0037 of Jayasena.
In view of the foregoing remarks, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasena et al. US 2014/0176187 (“Jayasena”).
As per independent claim 1, Jayasena teaches A method (Methods related to a die-stacked memory are disclosed, para 0029), comprising:
receiving (An external device may provide a data block with unordered data elements to a translation controller 140 of a die stacked memory, para 0070 and FIG. 1), using dedicated processing circuitry (Translation controller 140, para 0070) implemented in a memory module (One or more logic die 122 implement the data a first data object comprising a first data block and first metadata that indicates a data type, other identifying parameters, or both of the first data block (The external device provides a data block with unordered data elements to the translation controller 140. The external device provides this unordered data block by transmitting the unordered data block to a die-stacked memory device 502 (see FIGS. 1 and 5) along with a sort command, an indicator of the sort direction, e.g., lowest-to-highest or highest-to-lowest, and an indicator of the size of the data elements, para 0070. The first indicator indicating the sort direction and the second indicator indicating the size of each data element are collectively mapped to the claimed metadata that indicates other identifying parameters of the data block) when external processing circuitry communicatively coupled to the memory module requests access to data stored in a memory device implemented on the memory module (One or more inter-device interconnects 108 connect external devices 104-107 and the die-stacked memory 102, para 0023 and FIG. 1. A memory controller 130 supports the utilization of memory cell circuitry 126 as system memory or other memory shared within the processing system 100 illustrated in FIG. 1, and thus includes circuitry to facilitate the reception, buffering, and servicing of memory access requests, para 0026 and FIG. 1);
pre-processing (The translation controller 140 orders the data elements in accordance with the request from the external device, para 0070), using the dedicated processing circuitry (Translation controller 140, para 0070 and FIG. 1), the first data object by performing a first data processing operation on the first data block based at least in part on the data type, other identifying parameters, or both of the first data block indicated by the first metadata before the memory module outputs the first data object to the external processing circuitry (The external device provides a data block with unordered data elements to the translation controller 140. The external device provides this unordered data block by transmitting the unordered data block to a die-stacked memory device 502 (see FIGS. 1 and 5) along with a sort command, an indicator of the sort direction, e.g., lowest-to-highest or highest-to-lowest, and an indicator of the size of the data elements, para 0070. The first indicator indicating the sort direction and the second indicator indicating the size of each data element are mapped to the claimed metadata that indicates other identifying parameters of the data block. The translation controller 140 orders and returns the ordered data elements in accordance with the request from the external device, para 0070);
receiving (The external device may provide a data block with unordered data elements to a translation controller 140, para 0070), using the dedicated processing circuitry (Translation controller 140, para 0070), a second data object output from the external processing circuitry (The external device provides a data block with unordered data elements to the translation controller 140. The external device provides this unordered data block by transmitting the unordered data block to a die-stacked memory device 502 (see FIGS. 1 and 5) along with a sort command, an indicator of the sort direction, e.g., lowest-to-highest or highest-to-lowest, and an indicator of the size of the data elements, para 0070), wherein the second data object comprises a second data block and second metadata that indicates a data type, other identifying parameters, or both of the second data block (The external device provides a data block with unordered data elements to the translation controller 140. The external 
post-processing (The translation controller 140 may encrypt data before storing it to stacked memory 300, para 0051, para 0067), using the dedicated processing circuitry (Translation controller 140, para 0051 and FIG. 1), the second data object by performing a second data processing operation on the second data block based at least in part on the data type, other identifying parameters, or both of the second data block indicated by the second metadata (The translation controller 140 may encrypt data before storing it to stacked memory 300, para 0051, para 0067. An encryption key may be derived from user-supplied information, such as user’s password, para 0066. Since an encryption key is derived from user-supplied information, which is metadata, it additionally indicates the other identifying parameters of the data as being unencrypted), using the dedicated processing circuitry (Translation controller 140, para 0051 and FIG. 1) before the memory module stores the second data object in the memory device, another memory device implemented on the memory module, or both (The encrypted data is stored in stacked memory 300, para 0051 and FIG. 3, and it can be any of the memory cell circuitry 126 illustrated in FIG. 3).
further comprising: determining a type of data indicated by the first metadata of the first data object as being included in the first data block of the first data object (The particular format configuration for a corresponding data consumer (e.g., external devices, software, thread, or other system components) may be programmed by an OS or other system component using a look-up table implemented in a translation metadata memory 516 (FIG. 5), para 0069 and FIG. 5. For example, using the translation metadata table, endianness (little-endian or big-endian) of data may be determined, para 0069);
decoding the first data block when the first metadata indicates that the first data block includes image data before the memory module outputs the first data object to the external processing circuitry (A logic die is capable of implementing image/video filtering and other processing, video encoding/decoding/transcoding, and the like, para 0037).
As per dependent claim 3, Jayasena discloses the method of claim 1. Jayasena teaches further comprising: determining a type of data indicated by the second metadata of the second data object as being included in the second data block of the second data object (The particular format configuration for a corresponding data consumer (e.g., external devices, software, thread, or other system components) may be programmed by an OS or other system component using a look-up table implemented in a translation metadata memory 516 (FIG. 5), para 0069 and FIG. 5. For example, using the translation metadata table, endianness (little-endian or big-endian) of data may be determined, para 0069);
encoding the second data block when the second metadata indicates that the second data block includes image data before the memory module stores the second data object in the memory device, the other memory device, or both (A logic die is capable of implementing image/video filtering and other processing, video encoding/decoding/transcoding, and the like, para 0037).
As per claims 8-10, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3. See die stacked memory module in FIG. 1.
As per claims 15-17, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3. See FIG. 1 for a system 100 and die-stacked memory module.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Candelaria US 2014/0317479 (“Candelaria”).
As per dependent claim 4, Jayasena discloses the method of claim 1. Jayasena may not explicitly disclose, but in an analogous art in the same field of endeavor, Candelaria teaches further comprising: performing a cryptographic hash operation on the first data block of the first data object (A hash value is generated when a 
determining whether the first data object is valid based at least in part on comparison between a result of the cryptographic hash operation and an error checking code indicated in the first metadata of the first data object (In step 626, processor 110 performs a hash operation on data read from the storage device 122 to generate a first hash value, para 0063 and FIG. 6B. In comparison step 628, the first hash value 627 generated in step 626 is compared to the previously generated hash value corresponding to said data 625 that was determined in step 622, para 0065 and FIG. 6B. In steps 632 and 636, it is determined whether or not an error exists based on whether the first hash value and the previously generated hash value match or do not match, para 0067-0068 and FIG. 6B).
Given the teaching of Candelaria, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jayasena with “further comprising: performing a cryptographic hash operation on the first data block of the first data object” and “determining whether the first data object is valid based at least in part on comparison between a result of the cryptographic hash operation and an error checking code indicated in the first metadata of the first data object”. The motivation would be that the method and apparatus reduce excessive amount of additional processing and/or delays with regard to read operations, para 0006 of Candelaria.
.
Claims 5, 7, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Ball US 2004/0260971 (“Ball”).
As per dependent claim 5, Jayasena discloses the method of claim 1. Jayasena may not explicitly disclose, but in an analogous art in the same field of endeavor, Ball teaches further comprising: identifying, when the first data object is not valid, a third data object comprising a third data block and third metadata that identifies the third data block as a redundant copy of the first data block (Prior to storing data blocks in storage medium 106, redundancy blocks are generated based on the data blocks, and stored with the data blocks in storage medium 106. When the data blocks are later retrieved, data blocks identified as having errors are corrected using the redundancy blocks, para 0020);
correcting the first data object based at least in part on the third data object before the memory module outputs the first data object to the external processing circuitry (Prior to storing data blocks in storage medium 106, redundancy blocks are generated based on the data blocks, and stored with the data blocks in storage medium 106. When the data blocks are later retrieved, data blocks identified as having errors are corrected using the redundancy blocks, para 0020).
Given the teaching of Ball, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Jayasena with “further comprising: identifying, when the first data object is not valid, a third data object comprising a third data block and third 
As per claims 7, 12, 14, and 19, these claims are rejected based on arguments provided above for similar rejected claim 5.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Candelaria and in further view of Ball.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected claims 6 and 7. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZUBAIR AHMED/Examiner, Art Unit 2132